Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 8, 2005
by and between JOHN W. MARSHALL (“Executive”) and Hearthside Homes, Inc., a
California corporation (“Employer”), which is an indirect wholly-owned
subsidiary of California Coastal Communities, Inc., a Delaware corporation
(“Parent”).

 

WITNESSETH:

 

WHEREAS, Executive has served Employer in various executive capacities and
Employer desires to obtain the benefit of continued service by Executive, and
Executive desires to render continued services to Employer;

 

 WHEREAS, Employer has determined that because of Executive’s substantial
experience and business relationships in connection with the business of
Employer, it is in the Employer’s best interest and that of its stockholders to
secure services of Executive and to provide Executive certain additional
benefits; and

 

WHEREAS, Employer and Executive desire to set forth in this Agreement the terms
and conditions of Executive’s employment with Employer.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

 


SECTION 1.                                TERM. EMPLOYER AGREES TO EMPLOY
EXECUTIVE AND EXECUTIVE AGREES TO SERVE EMPLOYER, IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT, FOR A TERM COMMENCING AS OF JANUARY 1, 2005 AND ENDING ON
DECEMBER 31, 2006 (THE “TERM”).


 


SECTION 2.                                SERVICES. SO LONG AS THIS AGREEMENT
SHALL CONTINUE IN EFFECT, EXECUTIVE SHALL USE HIS COMMERCIALLY REASONABLY
EFFORTS AND ABILITIES TO PROMOTE EMPLOYER’S BUSINESS, AFFAIRS AND INTERESTS, AND
SHALL PERFORM THE SERVICES CONTEMPLATED BY THIS AGREEMENT IN ACCORDANCE WITH
POLICIES ESTABLISHED BY THE COMPANY.


 


SECTION 3.                                SPECIFIC POSITION; DUTIES AND
RESPONSIBILITIES. EMPLOYER AND EXECUTIVE AGREE THAT, SUBJECT TO THE PROVISIONS
OF THIS AGREEMENT, EMPLOYER WILL EMPLOY EXECUTIVE AND EXECUTIVE WILL SERVE
EMPLOYER AS A SENIOR OFFICER FOR THE DURATION OF THIS AGREEMENT. THE SPECIFIC
JOB POSITION IN WHICH EXECUTIVE SHALL SERVE SHALL BE SENIOR VICE PRESIDENT.
EXECUTIVE AGREES TO OBSERVE AND COMPLY WITH THE RULES AND REGULATIONS OF
EMPLOYER RESPECTING THE PERFORMANCE OF EXECUTIVE’S DUTIES AND AGREES TO CARRY
OUT AND PERFORM DIRECTIONS AND POLICIES OF EMPLOYER AS THEY MAY BE, FROM TIME TO
TIME, STATED EITHER ORALLY OR IN WRITING. EMPLOYER AGREES THAT THE DUTIES WHICH
MAY BE ASSIGNED TO EXECUTIVE SHALL BE USUAL AND CUSTOMARY DUTIES OF THE JOB
POSITION SET FORTH IN THIS SECTION 3, AND SHALL NOT BE INCONSISTENT WITH THE
PROVISIONS OF THE CHARTER DOCUMENTS OF EMPLOYER OR APPLICABLE LAW. EXECUTIVE
SHALL HAVE SUCH CORPORATE POWER AND AUTHORITY AS SHALL REASONABLY BE REQUIRED TO
ENABLE THE DISCHARGE OF DUTIES IN ANY OFFICE THAT MAY BE HELD.

 

--------------------------------------------------------------------------------


 


SECTION 4.                                COMPENSATION.


 


(A)                                  BASE SALARY AND BONUS.


 

(I)                                     BASE SALARY. DURING THE TERM OF THIS
AGREEMENT, EMPLOYER AGREES TO PAY EXECUTIVE A BASE SALARY OF AT LEAST ONE
HUNDRED THIRTY-SEVEN THOUSAND AND FIVE HUNDRED DOLLARS ($137,500) PER YEAR IN
SEMI-MONTHLY INSTALLMENTS ON THE SAME DATES THE OTHER SENIOR OFFICERS OF
EMPLOYER ARE PAID (“BASE SALARY”).

 

(II)                                  BONUS. EMPLOYER AGREES TO PROVIDE
EXECUTIVE WITH AN OPPORTUNITY TO EARN INCENTIVE BONUSES BASED UPON THE BONUS
FORMULA SET FORTH ON SCHEDULES A AND B ATTACHED HERETO.

 


(B)                                 ADDITIONAL BENEFITS. EXECUTIVE SHALL ALSO BE
ENTITLED TO ALL RIGHTS AND BENEFITS UNDER ANY LIFE, MEDICAL, DENTAL, DISABILITY,
OR INSURANCE PLAN OR POLICY OR OTHER PLAN OR BENEFIT THAT EMPLOYER OR ITS
SUBSIDIARIES MAY PROVIDE FOR EXECUTIVE (PROVIDED EXECUTIVE IS ELIGIBLE TO
PARTICIPATE THEREIN) OR EMPLOYEES OF EMPLOYER GENERALLY AS FROM TIME TO TIME IN
EFFECT DURING THE TERM OF THIS AGREEMENT (THE “PLANS”). IN ANY EVENT, EMPLOYER
SHALL PROVIDE EXECUTIVE WITH TERM LIFE INSURANCE, HEALTH INSURANCE AND LONG-TERM
DISABILITY INSURANCE PROVIDED FOR EMPLOYER’S EXECUTIVE EMPLOYEES GENERALLY.
EXECUTIVE SHALL ALSO BE ENTITLED TO FRINGE BENEFITS IN ACCORDANCE WITH THE
PLANS, PRACTICES, PROGRAMS AND POLICIES AS IN EFFECT GENERALLY WITH RESPECT TO
OTHER PEER EXECUTIVES OF EMPLOYER.


 


(C)                                  PERQUISITES.


 


(I)                                     VACATION. EXECUTIVE SHALL BE ENTITLED TO
FOUR (4) WEEKS OF PAID VACATION EACH TWELVE-MONTH PERIOD, WHICH SHALL ACCRUE ON
A MONTHLY BASIS. SUCH VACATION SHALL BE TAKEN AT SUCH TIME OR TIMES AS SHALL NOT
UNDULY DISRUPT THE ORDERLY CONDUCT OF THE BUSINESS OF EMPLOYER AND THE DUTIES OF
EXECUTIVE. AT THE TIME OF ANY TERMINATION OF EMPLOYMENT, EXECUTIVE SHALL BE PAID
FOR ALL ACCRUED BUT UNUSED VACATION UP TO 240 HOURS IN ACCORDANCE WITH
EMPLOYER’S POLICY.


 


(II)                                  AUTO ALLOWANCE. DURING THE TERM OF THIS
AGREEMENT, EMPLOYER SHALL PROVIDE EXECUTIVE A MONTHLY AUTOMOBILE ALLOWANCE IN
THE AMOUNT OF $550 PLUS REIMBURSEMENT OF OPERATING COSTS AS IS CURRENTLY COVERED
UNDER EMPLOYER’S AUTO ALLOWANCE POLICY.


 


(D)                                 OVERALL QUALIFICATION. EMPLOYER RESERVES THE
RIGHT TO MODIFY, SUSPEND OR DISCONTINUE ANY AND ALL PRACTICES, POLICIES AND
PROGRAMS GENERALLY APPLICABLE TO EXECUTIVES AND OTHER SIMILARLY SITUATED
EXECUTIVES AT ANY TIME (WHETHER BEFORE OR AFTER TERMINATION OF EMPLOYMENT)
WITHOUT NOTICE TO OR RECOURSE BY EXECUTIVE; HOWEVER, EMPLOYER SHALL NOT AMEND
THE PERQUISITES PROVISIONS SET FORTH IN SECTION 4(C) TO REDUCE EXECUTIVE’S
BENEFITS THEREUNDER DURING THE TERM OF THIS AGREEMENT.


 


SECTION 5.                                TERMINATION. THE COMPENSATION AND
OTHER BENEFITS PROVIDED TO EXECUTIVE PURSUANT TO THIS AGREEMENT, AND THE
EMPLOYMENT OF EXECUTIVE BY EMPLOYER, SHALL BE TERMINATED PRIOR TO EXPIRATION OF
THE TERM OF THIS AGREEMENT ONLY AS PROVIDED IN THIS SECTION 5:


 


(A)                                  DISABILITY. IN THE EVENT THAT EXECUTIVE
SHALL FAIL, BECAUSE OF ILLNESS, INCAPACITY OR INJURY WHICH IS DETERMINED TO BE
TOTAL (“DISABILITY”) BY A PHYSICIAN SELECTED BY EMPLOYER OR ITS

 

2

--------------------------------------------------------------------------------


 


INSURERS AND ACCEPTABLE TO EXECUTIVE OR EXECUTIVE’S LEGAL REPRESENTATIVE (SUCH
AGREEMENT AS TO ACCEPTABILITY NOT TO BE WITHHELD UNREASONABLY), TO RENDER, FOR
THREE CONSECUTIVE MONTHS OR FOR SHORTER PERIODS AGGREGATING NINETY (90) OR MORE
BUSINESS DAYS IN ANY TWELVE (12)-MONTH PERIOD, THE SERVICES CONTEMPLATED BY THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED BY SIXTY (60)
DAYS’ PRIOR WRITTEN NOTICE OF TERMINATION FROM EMPLOYER TO EXECUTIVE.
THEREAFTER, EMPLOYER SHALL CONTINUE TO (I) PAY THE BASE SALARY TO EXECUTIVE FOR
A PERIOD OF SIX (6) MONTHS AFTER THE DATE OF TERMINATION, SUBJECT TO ADJUSTMENTS
REFERENCED IN THE FOLLOWING PARAGRAPH, AND (II) PROVIDE MEDICAL INSURANCE AS IN
EFFECT PRIOR TO SUCH TERMINATION FOR A PERIOD OF SIX (6) MONTHS FOLLOWING THE
DATE OF TERMINATION. THEREAFTER, NO FURTHER SALARY SHALL BE PAID OR MEDICAL
INSURANCE BE PROVIDED. EXECUTIVE’S RIGHTS UNDER THE PLANS SUBSEQUENT TO
TERMINATION OF EMPLOYMENT PURSUANT TO THIS PARAGRAPH SHALL BE DETERMINED UNDER
THE APPLICABLE PROVISIONS OF THE RESPECTIVE PLANS, UNLESS OTHERWISE EXPRESSLY
STATED HEREIN. THIS AGREEMENT IN ALL OTHER RESPECTS WILL TERMINATE UPON THE
TERMINATION OF EMPLOYMENT PURSUANT TO THIS PARAGRAPH.


 


THE AMOUNT OF COMPENSATION TO BE PAID TO EXECUTIVE PURSUANT TO THE PRECEDING
PARAGRAPH SHALL BE ADJUSTED IN THE EVENT EXECUTIVE BECOMES ENTITLED TO AND
RECEIVES DISABILITY BENEFITS UNDER ANY DISABILITY PAYMENT PLAN, INCLUDING
DISABILITY INSURANCE. THE AMOUNT OF EXECUTIVE’S COMPENSATION OTHERWISE PAYABLE
BY EMPLOYER PURSUANT TO THE PRECEDING PARAGRAPH SHALL BE REDUCED, ON A
DOLLAR-FOR-DOLLAR BASIS, BUT NOT TO LESS THAN ZERO, BY THE AMOUNT OF ANY SUCH
DISABILITY BENEFITS RECEIVED BY EXECUTIVE, BUT ONLY TO THE EXTENT SUCH BENEFITS
ARE ATTRIBUTABLE TO PAYMENTS MADE BY EMPLOYER OR AN EMPLOYER-PAID PROGRAM.


 


(B)                                 DEATH. IN THE EVENT OF EXECUTIVE’S DEATH
DURING THE TERM OF THIS AGREEMENT, EXECUTIVE’S BASE SALARY SHALL IMMEDIATELY
TERMINATE AND EMPLOYER SHALL PAY TO THE ESTATE OF EXECUTIVE THE BASE SALARY
ACCRUED TO THE DATE OF EXECUTIVE’S DEATH TO THE EXTENT NOT THERETOFORE PAID. IF
EXECUTIVE’S DEATH OCCURS WHILE RECEIVING PAYMENTS UNDER SECTION 5(A) ABOVE, SUCH
PAYMENTS SHALL CEASE. EXECUTIVE’S RIGHTS UNDER THE PLANS SUBSEQUENT TO HIS DEATH
SHALL BE DETERMINED UNDER THE APPLICABLE PROVISIONS OF THE RESPECTIVE PLANS;
PROVIDED THAT, NOTWITHSTANDING ANY PROVISIONS TO THE CONTRARY THEREIN, EMPLOYER
SHALL CONTINUE TO PROVIDE MEDICAL INSURANCE TO THE DEPENDENTS OF EXECUTIVE FOR A
PERIOD OF SIX (6) MONTHS FOLLOWING THE DEATH OF EXECUTIVE. THIS AGREEMENT IN ALL
OTHER RESPECTS WILL TERMINATE UPON THE DEATH OF EXECUTIVE.


 


(C)                                  FOR CAUSE. THE EMPLOYMENT OF EXECUTIVE
HEREUNDER SHALL BE TERMINABLE BY EMPLOYER IN THE EVENT THAT EXECUTIVE (I) IS OR
HAS BEEN ENGAGING IN WILLFUL OR GROSSLY NEGLIGENT CONDUCT WHICH HAS RESULTED IN
A FAILURE TO PERFORM EXECUTIVE’S DUTIES HEREUNDER OR, (II) HAS COMMITTED AN ACT
OF DISHONESTY, GROSS NEGLIGENCE OR MISCONDUCT, WHICH HAS A DIRECT, SUBSTANTIAL
AND ADVERSE EFFECT ON EMPLOYER, ITS BUSINESS OR REPUTATION.


 


NOTWITHSTANDING THE FOREGOING, EXECUTIVE SHALL NOT BE TERMINATED FOR CAUSE
PURSUANT TO THE FIRST PARAGRAPH OF THIS SUBSECTION 5(C) UNLESS AND UNTIL
EXECUTIVE HAS RECEIVED WRITTEN NOTICE OF A PROPOSED TERMINATION FOR CAUSE AND
EXECUTIVE HAS HAD AN OPPORTUNITY TO BE HEARD BY AN OFFICER OF THE COMPANY
AUTHORIZED TO TAKE SUCH ACTION. EXECUTIVE SHALL BE DEEMED TO HAVE HAD SUCH
OPPORTUNITY IF GIVEN WRITTEN OR TELEPHONIC NOTICE BY ANY OFFICER AT LEAST 72
HOURS IN ADVANCE OF A MEETING.

 

3

--------------------------------------------------------------------------------


 


IN THE EVENT OF EXECUTIVE’S TERMINATION PURSUANT TO THIS SUBSECTION 5(C),
EXECUTIVE’S RIGHTS TO RECEIVE BASE SALARY SHALL IMMEDIATELY TERMINATE AND
EMPLOYER SHALL PAY TO EXECUTIVE HIS BASE SALARY AND VACATION ACCRUED TO THE DATE
OF SUCH TERMINATION TO THE EXTENT NOT THERETOFORE PAID. EXECUTIVE’S RIGHTS UNDER
THE PLANS SUBSEQUENT TO TERMINATION SHALL BE DETERMINED UNDER THE APPLICABLE
PROVISIONS OF THE RESPECTIVE PLANS. THIS AGREEMENT IN ALL OTHER RESPECTS WILL
TERMINATE UPON SUCH TERMINATION.


 


(D)                                 WITHOUT CAUSE. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS SECTION 5, THE BOARD SHALL HAVE THE RIGHT TO TERMINATE
EXECUTIVE’S EMPLOYMENT WITH EMPLOYER WITHOUT CAUSE AT ANY TIME UPON AT LEAST
THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE TO EXECUTIVE. THE FOLLOWING CONDITIONS
SHALL THEREUPON BECOME APPLICABLE:


 


(I)                                     SEVERANCE PAY. EMPLOYER SHALL CONTINUE
TO PAY EXECUTIVE THE BASE SALARY ON A SEMI-MONTHLY BASIS FOR THE REMAINDER OF
THE TERM OF THIS AGREEMENT.


 


(II)                                  MEDICAL INSURANCE CONTINUATION. EMPLOYER
SHALL CONTINUE TO PROVIDE (UNDER COBRA) MEDICAL INSURANCE AS IN EFFECT PRIOR TO
SUCH TERMINATION FOR TWELVE (12) MONTHS FOLLOWING SUCH TERMINATION, AND EMPLOYER
SHALL BEAR ALL COSTS FOR SUCH INSURANCE.


 


(III)                               SEVERANCE BONUS PAYMENT. IF EXECUTIVE IS
TERMINATED WITHOUT CAUSE IN CONNECTION WITH THE SALE OR MERGER OF THE BUSINESS
AND OPERATIONS OF EMPLOYER AND/OR PARENT TO A THIRD PARTY (A “TRANSACTION”) OR
IF EXECUTIVE IS REQUIRED TO MOVE OUTSIDE OF SOUTHERN CALIFORNIA FOLLOWING A
TRANSACTION, EXECUTIVE SHALL ALSO BE PAID FOR ANY POTENTIAL BONUSES UNDER THIS
AGREEMENT (THE “SEVERANCE BONUS PAYMENT”), WHICH SHALL BE DETERMINED AS FOLLOWS:


 


(A)            THE BONUS FORMULA IN SCHEDULE A TO THIS AGREEMENT WILL BE APPLIED
TO (I) THE AMOUNT OF THE PURCHASE PRICE FOR THE TRANSACTION THAT IS AGREED BY
THE PARENT AND THE THIRD PARTY PURCHASER FOR ALLOCATION TO THE VALUE OF
HOMEBUILDING OPERATIONS, EXCLUDING THE VALUE OF THE OXNARD PROJECT WHICH IS
GOVERNED BY THE BONUS FORMULA IN SCHEDULE B TO THIS AGREEMENT; OR (II), IN THE
ABSENCE OF SUCH A NEGOTIATED ALLOCATION, THE AMOUNT OF SUCH ALLOCATION THAT IS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE PARENT. THE BONUS
FORMULA SHALL THEN BE APPLIED AS FOLLOWS:


 


DEDUCT BOOK BASIS, INCLUDING ACCRUED INTEREST AND PREFERRED RETURN ON THE
PARENT’S CAPITAL (AS PROVIDED IN SCHEDULE A), TO DETERMINE AFTER-TAX GAIN BEFORE
BONUS AND THEN APPLY BONUS FORMULA IN SCHEDULE A; AND


 


(B)              THE BONUS FORMULA IN SCHEDULE B WILL BE APPLIED TO (I) THE
AMOUNT OF THE PURCHASE PRICE THAT IS AGREED BY THE PARENT AND THE THIRD PARTY
PURCHASER FOR ALLOCATION TO THE VALUE OF THE OXNARD PROJECT; OR (II), IN THE
ABSENCE OF SUCH A NEGOTIATED ALLOCATION, THE AMOUNT OF SUCH ALLOCATION THAT IS
DETERMINED IN GOOD FAITH BY THE BOARD OF DIRECTORS OF THE PARENT.

 

4

--------------------------------------------------------------------------------


 


(IV)                              TERMINATION WITHOUT CAUSE BONUS PAYMENT. IF
EXECUTIVE IS TERMINATED BY EMPLOYER WITHOUT CAUSE (AND NOT IN CONNECTION WITH A
TRANSACTION), EXECUTIVE SHALL ALSO BE PAID FOR ANY POTENTIAL BONUSES UNDER THIS
AGREEMENT (THE “TERMINATION WITHOUT CAUSE BONUS PAYMENT”). THE AMOUNT OF ANY
SUCH TERMINATION WITHOUT CAUSE BONUS PAYMENT SHALL BE DETERMINED AS FOLLOWS:


 


(A)            THE BONUS FORMULA IN SCHEDULE A WILL BE APPLIED TO THE AMOUNT OF
THE DISCOUNTED CASH FLOWS (I.E. NET PRESENT VALUE) OF THE HOMEBUILDING
OPERATIONS, EXCLUDING THE VALUE OF THE OXNARD PROJECT WHICH IS GOVERNED BY THE
BONUS FORMULA IN SCHEDULE B, BASED ON THE MOST RECENT CASH FLOW FORECAST FOR
HEARTHSIDE HOMES, INC. AND ITS SUBSIDIARIES AFTER APPLYING A 20% DISCOUNT RATE,
ON AN ANNUAL BASIS, TO ESTIMATED FUTURE CASH FLOWS AS OF THE DATE OF EXECUTIVE’S
TERMINATION. THE BONUS FORMULA SHALL THEN BE APPLIED AS FOLLOWS:


 


DEDUCT BOOK BASIS, INCLUDING ACCRUED INTEREST AND PREFERRED RETURN ON THE
PARENT’S CAPITAL (AS PROVIDED IN SCHEDULE A), TO DETERMINE AFTER-TAX GAIN BEFORE
BONUS AND THEN APPLY BONUS FORMULA IN SCHEDULE A; AND


 


(B)              THE BONUS FORMULA IN SCHEDULE B WILL BE APPLIED TO THE AMOUNT
OF THE DISCOUNTED CASH FLOWS (I.E. NET PRESENT VALUE) OF THE OXNARD PROJECT
BASED ON THE MOST RECENT FORECAST FOR HEARTHSIDE HOMES, INC.’S SHARE OF THE CASH
FLOWS FROM HEARTHSIDE HOMES OXNARD LLC AFTER APPLYING A 30% DISCOUNT RATE, ON AN
ANNUAL BASIS, TO ESTIMATED FUTURE CASH FLOWS AS OF THE DATE OF EXECUTIVE’S
TERMINATION.


 


(E)                                  VOLUNTARY TERMINATION. AT ANY TIME DURING
THE TERM OF THIS AGREEMENT, EXECUTIVE SHALL HAVE THE RIGHT, UPON THIRTY (30)
DAYS’ PRIOR WRITTEN NOTICE TO EMPLOYER, TO TERMINATE HIS EMPLOYMENT WITH
EMPLOYER. UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT PURSUANT TO THIS
SUBSECTION 5(E), (I) EXECUTIVE’S RIGHT TO RECEIVE BASE SALARY SHALL IMMEDIATELY
TERMINATE AND EMPLOYER SHALL PAY TO EXECUTIVE HIS BASE SALARY ACCRUED TO THE
DATE OF SUCH TERMINATION TO THE EXTENT NOT THERETOFORE PAID AND (II) EXECUTIVE’S
RIGHTS UNDER THE PLANS SUBSEQUENT TO SUCH TERMINATION SHALL BE DETERMINED UNDER
THE APPLICABLE PROVISIONS OF THE RESPECTIVE PLANS. THIS AGREEMENT IN ALL OTHER
RESPECTS WILL TERMINATE UPON SUCH TERMINATION.


 


(F)                                    TERMINATION BY EXECUTIVE FOR “GOOD
REASON”. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, EMPLOYER SHALL
PROVIDE EXECUTIVE WITH THE PAYMENTS AND BENEFITS SET FORTH IN
SECTION 5(D) (I) AND (II) IN THE EVENT EXECUTIVE TERMINATES EMPLOYMENT FOR “GOOD
REASON.”  FOR PURPOSES OF THIS AGREEMENT, “GOOD REASON” FOR EXECUTIVE TO
TERMINATE EMPLOYMENT SHALL MEAN VOLUNTARY TERMINATION AS A RESULT OF (I) THE
ASSIGNMENT TO EXECUTIVE OF DUTIES INCONSISTENT WITH THE POSITION AND STATUS OF
EXECUTIVE AS SET FORTH IN THIS AGREEMENT WITHOUT EXECUTIVE’S PRIOR WRITTEN
CONSENT, (II) A SUBSTANTIAL ALTERATION IN THE NATURE, STATUS OR PRESTIGE OF
EXECUTIVE’S RESPONSIBILITIES AS SET FORTH IN THIS AGREEMENT OR A CHANGE IN
EXECUTIVE’S TITLE OR REPORTING LEVEL FROM THAT SET FORTH IN THIS AGREEMENT,
(III) THE RELOCATION OF EMPLOYER’S EXECUTIVE OFFICES OR PRINCIPAL BUSINESS
LOCATION TO A POINT MORE THAN TWENTY-FIVE (25) MILES FROM THE LOCATION OF SUCH
OFFICES OR BUSINESS AS OF THE DATE OF THIS AGREEMENT, (IV) REDUCTION BY

 

5

--------------------------------------------------------------------------------


 


EMPLOYER OF EXECUTIVE’S BASE SALARY IN EFFECT ON THE DATE HEREOF OR AS THE SAME
MAY BE INCREASED FROM TIME TO TIME, (V) ANY ACTION BY EMPLOYER (INCLUDING THE
ELIMINATION OF BENEFIT PLANS WITHOUT PROVIDING SUBSTITUTES THEREFOR OR THE
REDUCTION OF EXECUTIVE’S BENEFITS THEREUNDER) THAT WOULD SUBSTANTIALLY DIMINISH
THE AGGREGATE VALUE OF EXECUTIVE’S OTHER FRINGE BENEFITS.


 


SECTION 6.                                BUSINESS EXPENSES. DURING THE TERM OF
THIS AGREEMENT, EMPLOYER SHALL REIMBURSE EXECUTIVE PROMPTLY FOR REASONABLE
BUSINESS EXPENDITURES, INCLUDING TRAVEL, ENTERTAINMENT, PARKING, BUSINESS
MEETINGS AND PROFESSIONAL DUES MADE AND SUBSTANTIATED IN ACCORDANCE WITH
POLICIES, PRACTICES AND PROCEDURES ESTABLISHED FROM TIME TO TIME BY THE BOARD
AND INCURRED IN PURSUIT AND FURTHERANCE OF EMPLOYER’S BUSINESS AND GOODWILL.


 


SECTION 7.                                MISCELLANEOUS.


 


(A)                                  SUCCESSION; SURVIVAL. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND SHALL BE BINDING UPON EMPLOYER, ITS SUCCESSORS AND
ASSIGNS. ABSENT THE PRIOR WRITTEN CONSENT OF EXECUTIVE, THIS AGREEMENT MAY NOT
BE ASSIGNED BY EMPLOYER OTHER THAN IN CONNECTION WITH A MERGER OR SALE OF ALL OR
SUBSTANTIALLY ALL THE ASSETS OF EMPLOYER OR A SIMILAR TRANSACTION IN WHICH THE
SUCCESSOR OR ASSIGNEE ASSUMES (WHETHER BY OPERATION OF LAW OR EXPRESS
ASSUMPTION) ALL OBLIGATIONS OF EMPLOYER HEREUNDER. THE OBLIGATIONS AND DUTIES OF
EXECUTIVE HEREUNDER ARE PERSONAL AND OTHERWISE NOT ASSIGNABLE. EXECUTIVE’S
OBLIGATIONS AND REPRESENTATIONS UNDER THIS AGREEMENT WILL SURVIVE THE
TERMINATION OF EXECUTIVE’S EMPLOYMENT, REGARDLESS OF THE MANNER OF SUCH
TERMINATION.


 


(B)                                 NOTICES. ANY NOTICE OR OTHER COMMUNICATION
PROVIDED FOR IN THIS AGREEMENT SHALL BE IN WRITING AND SENT IF TO EMPLOYER TO
ITS OFFICE AT:


 

Hearthside Homes, Inc.
6 Executive Circle, Suite 250
Irvine, California 92614
Attention: Chief Executive Officer

 

or at such other address as Employer may from time to time in writing designate,
and if to Executive at such address as Executive may from time to time in
writing designate (or Executive’s business address of record in the absence of
such designation). Each such notice or other communication shall be effective
(i) if given by telecommunication, when transmitted to the applicable number so
specified in (or pursuant to) this Section 7 and an appropriate answer back is
received, (ii) if given by mail, three days after such communication is
deposited in the mails with first class postage prepaid, addressed as aforesaid
or (iii) if given by any other means, when actually delivered at such address.

 


(C)                                  ENTIRE AGREEMENT; AMENDMENTS. THIS
AGREEMENT CONTAINS THE ENTIRE AGREEMENT OF THE PARTIES RELATING TO THE SUBJECT
MATTER HEREOF AND IT SUPERSEDES ANY PRIOR AGREEMENTS, UNDERTAKINGS, COMMITMENTS
AND PRACTICES RELATING TO EXECUTIVE’S EMPLOYMENT BY EMPLOYER. NO AMENDMENT OR
MODIFICATION OF THE TERMS OF THIS AGREEMENT SHALL BE VALID UNLESS MADE IN
WRITING AND SIGNED BY EXECUTIVE AND, ON BEHALF OF EMPLOYER, BY AN OFFICER
EXPRESSLY SO AUTHORIZED BY ITS BOARD OF DIRECTORS.

 

6

--------------------------------------------------------------------------------


 


(D)                                 WAIVER. NO FAILURE ON THE PART OF ANY PARTY
TO EXERCISE OR DELAY IN EXERCISING ANY RIGHT HEREUNDER SHALL BE DEEMED A WAIVER
THEREOF OR OF ANY OTHER RIGHT, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE PRECLUDE
ANY FURTHER OR OTHER EXERCISE OF SUCH RIGHT OR ANY OTHER RIGHT.


 


(E)                                  CHOICE OF LAW. THIS AGREEMENT, THE LEGAL
RELATIONS BETWEEN THE PARTIES AND ANY ACTION, WHETHER CONTRACTUAL OR
NON-CONTRACTUAL, INSTITUTED BY ANY PARTY WITH RESPECT TO MATTERS ARISING UNDER
OR GROWING OUT OF OR IN CONNECTION WITH OR IN RESPECT OF THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES OR THE SUBJECT MATTER HEREOF SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, APPLICABLE
TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND WITHOUT REGARD TO CONFLICTS OF
LAW DOCTRINES, TO THE EXTENT PERMITTED BY LAW.


 


(F)                                    ATTORNEY’S FEES. IF ANY ACTION AT LAW OR
IN EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF THIS AGREEMENT, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE ATTORNEY’S FEES, COSTS
AND NECESSARY DISBURSEMENTS FROM THE NON-PREVAILING PARTY IN ADDITION TO ANY
OTHER RELIEF TO WHICH SUCH PARTY MAY BE ENTITLED.


 


(G)                                 CONFIDENTIALITY; PROPRIETARY INFORMATION.
EXECUTIVE AGREES TO NOT MAKE USE OF, DIVULGE OR OTHERWISE DISCLOSE, DIRECTLY OR
INDIRECTLY, ANY TRADE SECRET OR OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION
CONCERNING THE BUSINESS (INCLUDING BUT NOT LIMITED TO ITS PRODUCTS, EMPLOYEES,
SERVICES, PRACTICES OR POLICIES) OF EMPLOYER OR ANY OF ITS AFFILIATES OF WHICH
EXECUTIVE MAY LEARN OR BE AWARE AS A RESULT OF EXECUTIVE’S EMPLOYMENT DURING THE
TERM OF THE AGREEMENT OR PRIOR THERETO AS STOCKHOLDER, EMPLOYEE, OFFICER OR
DIRECTOR OF, OR CONSULTANT TO, EMPLOYER, EXCEPT TO THE EXTENT SUCH USE OR
DISCLOSURE IS (I) NECESSARY TO THE PERFORMANCE OF THIS AGREEMENT AND IN
FURTHERANCE OF EMPLOYER’S BEST INTERESTS, (II) REQUIRED BY APPLICABLE LAW,
(III) LAWFULLY OBTAINABLE FROM OTHER PUBLIC SOURCES, OR (IV) AUTHORIZED IN
WRITING BY OR PURSUANT TO A WRITTEN AGREEMENT WITH EMPLOYER. THE PROVISIONS OF
THIS SUBSECTION (G) SHALL SURVIVE THE EXPIRATION, SUSPENSION OR TERMINATION, FOR
ANY REASON, OF THIS AGREEMENT.


 


(H)                                 SEVERABILITY. IF ANY PROVISION OF THIS
AGREEMENT IS HELD INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS AGREEMENT
SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT, AND IF ANY PROVISION IS HELD
INVALID OR UNENFORCEABLE WITH RESPECT TO PARTICULAR CIRCUMSTANCES, IT SHALL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT IN ALL OTHER CIRCUMSTANCES, TO THE
FULLEST EXTENT PERMITTED BY LAW.


 


(I)                                     WITHHOLDING; DEDUCTIONS. ALL
COMPENSATION PAYABLE HEREUNDER, INCLUDING SALARY AND OTHER BENEFITS, SHALL BE
SUBJECT TO APPLICABLE TAXES, WITHHOLDING AND OTHER REQUIRED, NORMAL OR ELECTED
EMPLOYEE DEDUCTIONS.


 


(J)                                     SECTION HEADINGS. SECTION AND OTHER
HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND
SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(K)                                  COUNTERPARTS. THIS AGREEMENT AND ANY
AMENDMENT HERETO MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS. ALL OF SUCH
COUNTERPARTS SHALL CONSTITUTE ONE AND THE SAME AGREEMENT AND SHALL BECOME
EFFECTIVE WHEN A COPY SIGNED BY EACH PARTY HAS BEEN DELIVERED TO THE OTHER
PARTY.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

“EMPLOYER”

 

 

 

 

HEARTHSIDE HOMES, INC.

 

 

 

 

 

 

By

/s/ RAYMOND J. PACINI

 

 

 

Raymond J. Pacini

 

 

Chief Executive Officer

 

 

 

 

 

“EXECUTIVE”

 

 

 

 

 

 

 

 

/s/ JOHN M. MARSHALL

 

 

 

John W. Marshall

 

8

--------------------------------------------------------------------------------


 

Schedule A

 

Homebuilding Bonus Formula *

 

Executive shall receive 6% of the after-tax income of Hearthside Homes, Inc.
after adjustments for (a) preferred return to Parent at 16% per annum for
“finished, blue-top lots” during 2005 (subject to annual adjustment based on
changes in the prime rate as of January 1st of each year thereafter) and at 20%
per annum for “paper lots” during 2005 (subject to annual adjustment based on
changes in the prime rate as of January 1st of each year thereafter) based on
actual equity outstanding, or a 70/30 debt to equity ratio if there is no third
party debt outstanding; (b) interest payable to Parent at prevailing bank rates
based on a 70/30 debt to equity ratio if there is no third party debt
outstanding or such third party debt is not fully utilized;  (c) state and
federal income taxes (currently at an effective rate of 40.75%); and (d) any
prior period book losses based on generally accepted accounting principles.

 

--------------------------------------------------------------------------------

* This formula shall not apply to any income resulting from any homebuilding at
Bolsa Chica or any acquisition of another homebuilder, or homebuilding assets,
which is initiated and financed by Parent.

 

--------------------------------------------------------------------------------


 

Schedule B

 

Oxnard Project Bonus Formula

 

The Oxnard Project Bonus shall only be payable to the extent that certain profit
levels on the Oxnard Project are realized in cash (“Cash Flow”) as calculated
below:

 

Executive shall receive 3% of the first $5.5 million of Cash Flow received by
Hearthside Homes, Inc. from Hearthside Homes Oxnard LLC after adjustments for
preferred return to Parent at 15% per annum based on actual equity outstanding.
Thereafter, Executive shall receive 4% of the Cash Flow received by Hearthside
Homes, Inc. from Hearthside Homes Oxnard LLC in excess of $5.5 million and
Parent’s preferred return.

 

2

--------------------------------------------------------------------------------